Citation Nr: 1814007	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to a higher rate of special monthly compensation (SMC) based on the need for a higher level of aid and attendance under 38 U.S.C. § 1114(r)(2) (2012).


REPRESENTATION

Veteran represented by:	Joel M. Ban, Attorney-at-Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board remanded the claims on appeal in March 2016.  The agency of original jurisdiction (AOJ) has substantially complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of the February 2017 supplemental statement of the case, additional evidence was added to the claims file by VA and the Veteran.  With regard to the evidence submitted by the Veteran, the Board notes that such was not accompanied by a waiver of AOJ consideration; however, since his Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165.  With regard to the evidence obtained by VA, the Board notes that this evidence is not pertinent to the issues before the Board; therefore, the Board may proceed with the adjudication of the Veteran's appeal.  See 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's currently-diagnosed bilateral conductive hearing loss is not related to his military service.

2.  The competent and probative evidence of record demonstrates that the Veteran does not suffer from residuals of a TBI.

3.  The Veteran does not receive, and is not entitled to receive, SMC at the rate authorized under subsection (o) of 38 U.S.C. § 1114; the maximum rate authorized under subsection (p) of 38 U.S.C. § 1114; or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) of 38 U.S.C. § 1114 and at the rate authorized under subsection (k) of 38 U.S.C. § 1114.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for residuals of a TBI are not met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for a higher rate of SMC based on the need for a higher level of aid and attendance are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.51, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].
Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson, supra.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Id. at 433.

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of his military service.  Specifically, although he denied acoustic trauma in service, he states that his hearing loss began after an in-service motor vehicle accident.  See May 2012 VA Treatment Record; November 2012 VA Examination Report.

Pertinent evidence of record includes the Veteran's service treatment records, VA treatment records, November 2012 and August 2016 VA medical examination reports, and the Veteran's lay statements.

Initially, the Board notes that the Veteran's bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385 (2017).  In this regard, an August 2016 VA examination revealed pure tone thresholds as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
50
40
35
35
35
LEFT
50
35
30
40
40

Speech recognition testing utilizing the Maryland CNC word list revealed a score of 92 percent bilaterally.  
Moreover, the Veteran's service treatment records confirm that he was involved in a motor vehicle accident in November 1984.  Therefore, the remaining inquiry is whether there is nexus, or link, between the Veteran's bilateral hearing loss and his November 1984 motor vehicle accident.

A May 2012 VA treatment record noted the presence of 25 to 30 decibel conductive bilateral hearing loss.

In July and October 2012, the Veteran underwent VA audiological examinations; however, as noted by the March 2016 remand, both examiners indicated that the  Veteran's contention that his bilateral hearing loss was due to his in-service motor vehicle accident should be addressed by an ear, nose, and throat (ENT) specialist.

In November 2012, the Veteran underwent another VA examination at the ENT clinic.  The examiner noted that the Veteran was recently seen at the ENT clinic in May 2012 for conductive hearing and was diagnosed with otosclerosis.  The examiner also noted that the Veteran claimed that he experienced hearing loss and otalgia since the November 1984 accident.  He denied any hearing problems prior to service, but reported treatment for impacted cerumen.  The examiner noted the findings of the July 2012 VA examination report which showed mild-to-moderate conductive hearing loss.  Ultimately, the examiner opined that his conductive hearing loss, diagnosed as otosclerosis, was not caused by or the result of his November 1984 motor vehicle accident.  The examiner reasoned that a review of the Veteran's audiogram, treatment records, and the current physical examination all support the diagnosis of otosclerosis which was an inherited disease.  Because otosclerosis was an inherited disease, the examiner concluded that it could not be related to the November 1984 motor vehicle accident.

In August 2016, the Veteran underwent a new examination at the ENT clinic.  The examiner noted the November 2012 VA examination report, including his contentions during the examination, as well as his report that he was not evaluated for any ear injury or condition following the November 1984 motor vehicle accident.  The Veteran denied a familial history of hearing loss.  The examiner concluded that there was no compelling evidence that warranted a change in the November 2012 opinion.  Therefore, the examiner concluded that his bilateral conductive hearing loss was due to his otosclerosis, which was an inheritable condition, and not related to his military service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The November 2012 and August 2016 VA opinions are the only probative evidence of record.  The examiner at the ENT clinic is qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinions provided reflects consideration of the Veteran's history, to include his in-service motor vehicle accident, and his lay statements concerning the onset of his hearing problems, and it makes clear the basis for the opinion, namely that the Veteran's conductive hearing loss was due to an inheritable disease, otosclerosis, not a result of his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[A] medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges the Veteran's contention that his bilateral hearing loss is related to his military service, to include his in-service motor vehicle accident.  While he is competent to report his in-service symptoms, he is not competent to opine on complex medical questions such as the etiology of his current bilateral conductive hearing loss.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation or aggravation of bilateral conductive hearing loss involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of his bilateral conductive hearing loss requires a specialized understanding of the medical nature and pathology of the diagnosis, which he has not been shown to have.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's lay statements are not considered competent on that issue.

The Board adds that although sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a), any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Even if the Veteran's hearing loss disability might be considered an organic disease of the nervous system, the Board finds that the Veteran may not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Although such diseases include disabilities of the central nervous system, service connection would not be warranted unless bilateral hearing loss manifested to a compensable degree within a year of the Veteran's release from active service in August 1985, or if he exhibited a continuity of symptomatology since that time.  

In this case, there is no competent evidence of record which demonstrates that bilateral hearing loss manifested to a compensable degree within one year from discharge.  Furthermore, there is no credible evidence demonstrating a continuity of symptoms following service.  In fact, while the Veteran stated that he experienced hearing problems since the in-service accident, contemporaneous post-service evidence reflects his denial of hearing loss problems.  For example, in a May 1987 private treatment record, the Veteran denied problems with deafness.  Statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Because the Veteran's current statements regarding the onset and continuity of symptomatology, which were made in connection with his pending claim for VA benefits, are inconsistent with statements made for the purpose of obtaining medical care, the Board finds that the statements are not credible, and assigns them no probative weight.

In conclusion, the Board finds that the claims for service connection for bilateral hearing loss must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent and probative evidence supports the required elements of his claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. 3.102; Gilbert, supra.

B.  Residuals of a TBI

The Veteran claims entitlement to service connection for residuals of a TBI as a direct result of his military service.  Specifically, as noted by the March 2016 remand, the Veteran alleges that he sustained a TBI in service during a November 1984 motor vehicle accident.  See, e.g., February 2013 VA Form 21-526b, Veteran's Supplemental Claim for Compensation.

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 
Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Laboratory findings, in and of themselves, are not "disabilities" for VA compensation purposes.  See, e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

Pertinent evidence of record includes the Veteran's service treatment records, VA treatment records, an August 2016 VA examination, and the Veteran's lay statements.

An April 2013 VA examination for housebound status or permanent need for regular aid and attendance notes a diagnosis of TBI, and noted problems with memory associated with the TBI and the Veteran's mental illness, identified as schizophrenia.

The Veteran's VA treatment records reflect his reports of a TBI as a result of the November 1984 motor vehicle accident.  For example, a January 2014 VA treatment record noted a history of a TBI and closed head injury following a motor vehicle accident in 1984.  Despite his reported history and complaints, however, his VA treatment records do not list any residuals of a TBI as an active problem.

In August 2016, the Veteran underwent a VA examination with a board certified neurologist for the purpose of identifying whether the Veteran actually has a traumatic brain injury.  The examiner noted his reports of a head injury and loss of consciousness following a November 1984 motor vehicle accident.  The examiner noted that, while the Veteran's service treatment records confirmed the accident, they did not show any loss of consciousness or other findings associated with a TBI.  Upon examination, the examiner found that he was neurologically stable, and did not display any direct effects of a TBI: however, the examiner did note the presence of schizophrenia with continuously illogical thought.  The examiner also noted a September 2006 VA clinical evaluation which failed to demonstrate findings associated with a TBI, as well as a June 2006 MRI of the brain which was normal.  The examiner also noted that the neurological examination was also unrevealing with respect to a TBI.  The examiner concluded that the Veteran did not suffer from symptoms attributable to a TBI.  

In support of his claim, the Veteran submitted a November 2017 private opinion from Dr. S.C., a family physician.  Dr. S.C. noted that she reviewed the Veteran's claims file "that suggest he suffered from a traumatic brain injury."  She noted that he suffered from many significant issues including PTSD, paranoid schizophrenia, cognitive difficulties, and pain syndromes, which could reasonable be caused by the trauma he suffered in the military.  She also noted that he suffered from significant substance abuse problems after the injury.  She concluded that it was reasonable to connect these factors, and that the TBI was likely to be a causative or at least the biggest contributing factor to the PTSD, paranoid schizophrenia, cognitive difficulties, pain, and substance abuse.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Board finds that service connection for residuals of a TBI cannot be established as record fails to demonstrate that the Veteran had current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to when he filed his claim.   See McClain, supra; Romanowsky, supra.  

Initially, the Board acknowledges that the Veteran has reported a loss of consciousness from following the November 1984 motor vehicle accident.  He is competent to report an in-service injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); however, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Here, the Veteran's service treatment records contemporaneous to the November 1984 accident explicitly note that there was no loss of consciousness.  See, e.g., November 1, 1984 Emergency Care and Treatment; November 2, 1984 Consultation Sheet.  Statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Because the Veteran's current statements alleging the loss of consciousness following the November 1984 motor vehicle accident, which were made in connection with his pending claim for VA benefits, are inconsistent with statements made for the purpose of obtaining medical care at the time of the November 1984 motor vehicle accident, the Board finds that the statements are not credible, and assigns them no probative weight.

With regard to the medical evidence of record, including the Veteran's VA treatment records, the August 2016 VA examination report, and the November 2017 private opinion, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

While the April 2013 VA examination, the January 2014 VA treatment record, and the November 2017 private opinion all note a diagnoses of TBI, completely absent from those evaluations is discussion as to the basis of the diagnosis.  Indeed, no rationale or basis is offered to support the diagnosis of a TBI.  Unlike the August 2016 VA examiner's report and conclusion, the evidence of record showing a diagnosis of a TBI all fails to account for the fact that the Veteran's service treatment records fail to demonstrate a loss of consciousness or any other findings associated with a TBI following the November 1984 motor vehicle accident.

Conversely, the Board finds the August 2016 VA examination report and opinion is highly probative to the issue at hand.  Here, the August 2016 VA examiner is a board certified neurologist who possesses the necessary education, training, and expertise to provide the requested opinion.  The examiner's conclusion is shown to have been based upon a review of the Veteran's claims file, including the June 2006 MRI and the September 2006 VA clinical evaluation which failed to demonstrate findings associated with a TBI, a neurological examination, and acknowledgement of the Veteran's reported lay history.  The rationale also discusses the Veteran's in-service incidents and treatment.  See Nieves-Rodriguez, supra.  Because the August 2016 VA examiner's opinion is supported by cogent rationale that is supported by clinical findings identified in the record, the Board finds it to be the most probative in addressing whether a TBI exists.  

Furthermore, as for any assertions by the Veteran that he suffers from residuals of a TBI as a result of the November 1984 motor vehicle accident, the Board finds that such assertions lack probative weight.  The medical matter of the diagnosis of residuals of a TBI is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of residuals of a TBI is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran is not shown to have appropriate training and expertise to diagnose residuals of a TBI, nor are they competent to render a probative opinion as to the medical matter upon which this claim turns.  Id.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board accordingly finds that service connection for residuals of a TBI is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim; as such, that doctrine is not applicable, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

II.  Entitlement to SMC

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C. § 1114(k). Higher levels of SMC are provided at 38 U.S.C. § 1114(l), (m), (n), and (o).

The Veteran is currently service connected for the following disabilities at the following rates: psychosis, manifested as schizophrenia, rated as 100 percent disabling, effective August 31, 2001; degenerative arthritis, thoracolumbar spine, rated as 40 percent disabling, effective August 31, 2001; cervical spine degenerative disc disease, rated as 10 percent disabling, effective August 31, 2001; residuals, avulsion fracture, left fibula, rated as 10 percent disabling, effective August 31, 2001; and self-inflicted wounds, right wrist and hand, rated as noncompensable, effective March 17, 2004.

In a September 2005 rating decision, the AOJ granted SMC based on the need of regular aid and attendance of another person under 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b).

In a November 2014 rating decision, the AOJ granted a higher rate of SMC based on 38 U.S.C. § 1114(p) and 38 C.F.R. § 3.350(f)(3), effective August 31, 2001.  Specifically, the AOJ determined that, because the Veteran's service-connected disabilities other than psychosis, manifested as schizophrenia, were independently ratable at 50 percent, the Veteran was entitled to the intermediate rate between 38 U.S.C. § (l) and 38 U.S.C. § (m), identified in the rating decision as the L-1/2 level.

The Veteran claims entitlement to SMC under 38 U.S.C. § 1114(r)(2) due to a need of a higher level of care.  See March 2017 Letter from Veteran's Attorney.

SMC under 38 U.S.C. § 1114(r) is warranted if a veteran is entitled to compensation authorized under subsection (o); at maximum rate authorized under subsection (p); or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The veteran must also be in need of regular aid and attendance.  See 38 U.S.C. § 1114(r).  If the veteran, in addition to such need for regular aid and attendance, is in need of a higher level of care, and in the absence of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care, then the veteran is entitled to the higher rate of aid and attendance allowance authorized by 38 U.S.C. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance.  See also 38 C.F.R. § 3.352(b).

The need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 U.S.C. § 1114(r); 38 C.F.R. § 3.352(b)(2).  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4). Moreover, the provisions of 38 C.F.R. § 3.352(b) are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

Here, as noted above, the Veteran is currently in receipt of the intermediate rate between 38 U.S.C. § 1114(l) and (m) due to the need of regular aid and attendance as a result of his service-connected psychosis, manifested as schizophrenia, and his other service-connected disabilities, which are independently ratable at 50 percent.  38 U.S.C. § 1114(p); 38 C.F.R. § 3.350(f)(3).  Thus, the need for regular aid and attendance under 38 U.S.C. § 1114(r) and 38 C.F.R. § 3.352(b)(1)(ii) has been established.

Moreover, following the March 2016 remand, the Veteran underwent a VA examination in August 2016.  After a review of the record and a complete examination, the examiner concluded that, as a result of his schizophrenia, he required a higher level of care consisting of daily personal healthcare services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  Thus, the need for a higher level of care under 38 U.S.C. § 1114(r)(2) and 38 C.F.R. § 3.352(b)(1)(iii) has been established.

The remaining and determinative issue, then, is whether the Veteran is in receipt of, or is entitled to receive, compensation authorized under subsection (o); at maximum rate authorized under subsection (p); or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C. § 1114(r); 38 C.F.R. § 3.352(b)(1)(i).

SMC at the 38 U.S.C. § 1114 (o) rate is warranted where the Veteran, as a result of service-connected disability, has any of the following conditions: (i) anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) conditions which would entitle him to two or more rates provided in one or more subsections (l) through (n) of 38 U.S.C. § 1114, with no condition being considered twice in the determinations; (iii) bilateral deafness rated at 60 percent or more disabling with the hearing impairment it at least one ear service-connected in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling with hearing impairment in at least one ear service-connected in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e)(1).

Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle a claimant to the maximum rate under 38 U.S.C. § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).  Determinations must be based upon separate and distinct disabilities.  38 C.F.R. § 3.350(e)(3).

The Veteran does not have and is not service-connected for anatomical loss of both arms, deafness, or paralysis of both lower extremities, so he is not eligible for a rate under subsection (o) and 38 C.F.R. § 3.350(e) based on the requirements of (i), (iii), (iv), or paraplegia.  

Regarding 38 C.F.R. § 3.350(e)(ii), as noted above, he is currently in receipt of the rate authorized under subsection (l) due to the need of regular aid and attendance as a result of his service-connected psychosis, manifested as schizophrenia, but his other service-connected disabilities do not qualify for a second rate under subsections (l), (m), or (n).

SMC provided by 38 U.S.C. § 1114(l) is payable for anatomical loss or loss of use of both feet; one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

SMC at the 38 U.S.C. § 1114(m) rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(m); 38 C.F.R. § 3.350(c).

SMC at the 38 U.S.C. § 1114(n) rate is warranted for the following conditions: (1) anatomical loss or loss of use of both arms at a level or with complications, preventing natural elbow action with prosthesis in place; (2) anatomical loss of both legs so near the hip as to prevent use of a prosthetic appliance; (3) anatomical loss of one arm so near the shoulder as to prevent use of a prosthetic appliance with anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance; (4) anatomical loss of both eyes or blindness without light perception in both eyes.  However, amputation is a prerequisite except for loss of use of both arms and blindness without light perception in both eyes.  See 38 C.F.R. § 3.350(d).
In association with his claim, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by his VA physician in April 2013.  The physician noted that the Veteran suffered from schizophrenia, TBI, hypertension, and type II diabetes, but indicated that it was his schizophrenia which restricted his activities and functions.  The physician also noted that the Veteran was not confined to his bed; that he was able to feed himself and prepare his own meals; that he did not need assistance for bathing and hygienic needs; that he was not legally blind; and that he did not required nursing care.  The physician noted that he was unable to manage his medication and financial affairs, but the physician attributed those difficulties to his mental illness.  Concerning his upper and lower extremities, the physician noted that there were no associated restrictions; concerning his spine, trunk, and neck, the physician noted the presence of chronic pain, but indicated that such did not cause any restrictions.  Finally, the physician noted that the Veteran was able to leave his home and immediate premises at will and without restriction, and that the Veteran did not need the use of aids or the assistance of others for locomotion.

In August 2016, the Veteran underwent a VA aid and attendance or housebound examination of his physical service-connected disabilities.  The examiner noted that he was not currently bedridden; that he could travel beyond his current domicile; and that he traveled alone to the current examination.  The Veteran did not use any orthopedic or prosthetic appliance.  The examiner determined that there was nothing which would affect the Veteran's ability to protect himself from the daily environment, and he was able to perform all functions of daily living.  He was able to walk a few hundred yards without the assistance of another person, and did not require aid for ambulation.  His vision was better than 5/200.  His service-connected cervical and lumbar spine disabilities caused a mild limitation of motion.  Concerning his upper extremities, the examiner noted a mild to moderate impairment on the right side; however, despite this impairment, the Veteran was still able to perform self-feeding, dressing, bathing, and grooming.  Ultimately, the examiner concluded that the Veteran's service-connected disabilities other than schizophrenia did not result in an impairment that would require the aid and attendance of another individual to assist in activities of daily living and care.  The examiner noted that his VA treatment records indicated that he attended appointment regularly without difficulty.
In November 2016, the Veteran's attorney submitted a number of letters from the Veteran's daughter and niece that discuss the assistance that they provided to the Veteran, including shopping, transportation, cooking, cleaning, and reminding him to take his medication.  Notably, however, they both identify his service-connected schizophrenia, his other service-connected disabilities, including his lumbar spine, and other nonservice-connected problems as causing his problems.

A December 2016 letter from Dr. S.C. noted that she treated the Veteran for "arthritis, prior injuries surgeries and pain, and schizophrenia."  Dr. S.C. concluded that the Veteran required more aid and assistance to get to the pharmacy and appointments, cook, do laundry, and bathe.

A January 2017 letter from the Veteran's VA treatment provider noted that he had treated the Veteran for years and was intimately familiar with his history and the functional limitations imposed by his disability.  The treatment provider noted that he had a guardian and that his family takes care of his activities of daily living "on a daily basis due to both physical and mental health disabilities."

With regard to whether the rate authorized under 38 U.S.C. § 1114(l) is warranted for the Veteran's service-connected disabilities other than psychosis, manifested as schizophrenia, the Board finds that the preponderance of the evidence is against the claim.  Initially, there is nothing in the record which suggests that the Veteran suffers anatomical loss or loss of use of both feet; one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or is permanently bedridden.  To the contrary, the April 2013 and August 2016 examination reports make no mention of the anatomical loss or loss of use of both feet; one hand and one foot.  The April 2013 and August 2016 examination reports also indicate that the Veteran was not blind, or that his visual acuity was better than 5/200.  Finally, the examiners both note that the Veteran was not bedridden; to the contrary, they both indicate that he was able to ambulate and travel beyond his premises without restriction.

Insofar as the Veteran's claims that his service-connected disabilities other than psychosis, manifested as schizophrenia, render him so helpless as to be in need of regular aid and attendance, the Board finds that the preponderance of the evidence is against this finding.  Significantly, the April 2013 physician specifically noted that the Veteran's functional limitations were caused by only his schizophrenia.  Although the physician noted chronic pain in his spine, trunk, and neck, chronic pain did not result in any restrictions.  Similarly, the August 2016 VA examiner concluded that the Veteran's other service-connected disabilities did not require regular aid and attendance.

While the letters from the Veteran's daughter and niece, and the letters from Dr. S.C. and the Veteran's VA treatment provider note that he does, in fact, require regular aid and attendance, this evidence is not sufficiently probative as it fails to indicated whether the Veteran's other service-connected disabilities, independent of his service-connected psychosis and nonservice-connected disabilities, require regular aid and attendance.

With regard to the criteria for 38 U.S.C. § 1114(m) and (n), once again, the evidence of record fails to demonstrate anatomical loss or loss of use of either the Veteran's arms or legs bilateral hands or legs, or blindness.  As such, a separate rate under those subsections is not appropriate.

Therefore, in light of the above, the Veteran's service-connected disabilities are not eligible for a second rate under subsection (l), any rate under subsection (m) or (n), or a rate under subsection (o).

The Board also finds that the Veteran's service-connected disabilities also do not warrant a maximum rating under subsection (p).  

The provisions of 38 U.S.C. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  See 38 U.S.C. § 1114(p); 38 C.F.R. § 3.350(f).

In addition to the statutory rates payable under 38 U.S.C. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C. § 1114, but not above the rate authorized under 38 U.S.C. § 1114(o).  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C. § 1114(p).  See 38 C.F.R. § 3.350(f)(3).

As noted above, in a November 2014 rating decision, the AOJ granted a higher rate of SMC based on 38 U.S.C. § 1114(p) and 38 C.F.R. § 3.350(f)(3), effective August 31, 2001.  Specifically, the AOJ determined that, because the Veteran's service-connected disabilities other than psychosis, manifested as schizophrenia, were independently ratable at 50 percent, the Veteran was entitled to the intermediate rate between 38 U.S.C. § (l) and 38 U.S.C. § (m), identified in the rating decision as the L-1/2 level.

Thus, while the Veteran is entitled to a higher level of SMC, it is the intermediate rate between 38 U.S.C. § (l) and (m), and not at the maximum level of subsection (p).  

The Board also notes that since the Veteran is entitled to SMC at a rate no greater than the intermediate rate between 38 U.S.C. § (l) and (m), he is not eligible for the third way for establishing SMC under subsection (r) because it, in part, requires entitlement to the intermediate rate between subsections (n) and (o).

In conclusion, the Veteran does not receive, and is not entitled to receive, SMC at the rate authorized under subsection (o) of 38 U.S.C. § 1114; the maximum rate authorized under subsection (p) of 38 U.S.C. § 1114; or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) of 38 U.S.C. § 1114 and at the rate authorized under subsection (k) of 38 U.S.C. § 1114.  As such, the Veteran's claim for a higher rate of SMC based on the need for a higher level of aid and attendance under 38 U.S.C. § 1114(r)(2) must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a TBI is denied.

SMC on account of the need for aid and attendance at a higher level under 38 U.S.C. § 1114(r)(2) is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


